OSCN Found Document:STATE ex rel. OKLAHOMA BAR ASSOCIATION v. ROBINSON

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        

OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only






STATE ex rel. OKLAHOMA BAR ASSOCIATION v. ROBINSON2015 OK 75Case Number: SCBD-6318Decided: 11/12/2015THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2015 OK 75, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT RELEASED FOR PUBLICATION. 
 

 

STATE OF OKLAHOMA ex rel. OKLAHOMA BAR ASSOCIATION, Complainant,
v.
KIMBERLEE JANEEN ROBINSON, Respondent.



ORDER OF IMMEDIATE INTERIM SUSPENSION

¶1 The Oklahoma Bar Association (OBA), in compliance with Rules 7.1 and 7.2 of the Rules Governing Disciplinary Proceedings (RGDP), has forwarded to this Court certified copies of the Information, Plea, and Deferment, in which Kimberlee Janeen Robinson entered a plea of No Contest to one count of Assault and Battery on an Officer, a misdemeanor, in violation of Del City Ordinance 1308, §13-52. The Court entered a deferred sentence.
¶2 Rule 7.3 of the RGDP provides: "Upon receipt of the certified copies of Judgment and Sentence on a plea of guilty, order deferring judgment and sentence, indictment or information and the judgment and sentence, the Supreme Court shall by order immediately suspend the lawyer from the practice of law until further order of the Court."
¶3 On October 15, 2015, this Court issued a Show Cause Order directing Respondent to show cause why an order of interim suspension from the practice of law should not be entered. Respondent answered and does not object to the possible Order of Interim Suspension pursuant to Rule 7. Respondent requested a hearing to present evidence regarding the mitigation of discipline. The OBA does not object to the entry of an Order of Interim Suspension and also requests a hearing to provide mitigating and aggravating evidence relevant to the Court's determination of appropriate final discipline.
¶4 Having received certified copies of the papers and orders under Rule 7.3, and in view of the lack of any objection in response to the Show Cause Order, this Court orders that Kimberlee Janeen Robinson is immediately suspended from the practice of law.
¶5 The parties' requests for a hearing are granted for Complainant to support its recommendation for discipline, and for Respondent to explain the conduct and to mitigate any discipline to be imposed.
¶6 The Professional Responsibility Tribunal (PRT) is directed to hold a hearing within thirty days of the date of this order. The trial panel shall follow the procedures set out in Rule 6 of the Rules Governing Disciplinary Proceedings, 5 O.S.2011, ch.1, app. 1-A.
¶7 DONE BY ORDER OF THE SUPREME COURT this 12th day of November, 2015.

/S/CHIEF JUSTICE



Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


None Found.